Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/08/2022 has been entered.

Response to Amendment
Examiner acknowledges the reply filed on 6/08/2022 in which claims 1, 5, 14, 16, 19, 23, 24, 26 and 27 have been amended. Claims 2, 4, 6-9, 17 and 20-22 are cancelled. Claims 14-16, 18-26 are withdrawn. Currently claims 1, 3, 5, 10-13 and 27 are pending for examination in this application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5, 10-11 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilkinson et al. (US 2009/0065007) in view of Radivojevic at al. (US 2010/0263664 A1).
Regarding claim 1, Wilkinson discloses: An oxygen concentrator apparatus (as set forth in [0008]; 100) comprising:
a compression system (301a-b) configured to generate a pressurized stream of ambient air [0049]; 
a canister system (101a-b) comprising at least one canister (101a-b) configured to house a gas separation adsorbent (zeolite; [0008], [0046]), wherein the gas separation adsorbent is configured to separate at least some nitrogen from the pressurized stream of ambient air to produce oxygen enriched air [0046] [0050]; 
one or more valves (305a-g) coupled to the at least one canister [0049] [0052] [0054]; and 
a controller (processor 399 described in [0048]) coupled to and configured to operate the one or more valves [0048] (coupled to and controlled by 399) [0056] [0069], wherein the controller is configured to receive a selection of a mode of operation of the oxygen concentrator apparatus by the user (as discussed in [0069] the user may input active/sleep mode which corresponds to the claimed active mode and sedentary mode), 
Wilkinson discloses the controller is configured to adjust a volume of a bolus of oxygen enriched air released by the oxygen concentrator apparatus based on the automatic selection of the mode of operation [0070] [0072] [0080] [0081], the mode of operation including one of an active mode and a sedentary mode (inactive) [0069]-[0070], but does not explicitly state this is done in the manual selection of the mode of operation. (Wilkinson: sensitivity of pressure transducer adjusted based on mode of operation [0081]; size of bolus is reduced based on response time [0072]; [0070] bolus adjusted based on activity level).
However, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified Wilkinson’s device to adjust a volume of a bolus of oxygen enriched air released by the oxygen concentrator apparatus based the mode of operation (manually selected) including one of an active mode and a sedentary mode as taught by Wilkinson in the automatic mode for the benefit of reducing the size and power consumption of the oxygen concentrator that may reduce the size of a battery needed to operate the oxygen concentrator (which may make the oxygen concentrator smaller and more portable) [0081].
While Wilkinson discloses wherein the controller is configured to be set for operation using a second device [0140], Wilkinson does not explicitly disclose the second device is a smart phone (wherein the remote electronic device is interpreted as a portable remote electronic device).  
However, Radivojevic discloses a portable oxygen delivery device (see abstract) and thus is analogous art. Radivojevic teaches a remote electronic device (200), wherein the remote electronic device is a smart phone (200) (a smart phone is interpreted as a cell phone that includes additional software functions as defined by merriam-webster.com. Since 200 performs additional functions as set forth in [0081] it is a smart phone), and wherein a controller (16) of a portable oxygen delivery device is configured to accept input from any user input means [0065]. Radivojevic discloses 200 with user input means 205 [0080]-[0081], thus it would have been obvious to one having ordinary skill in the art wherein the controller 16 is set for operation via 200 as taught by Radivojevic since Radivojevic discloses that 16 can be configured to accept input from any user input means [0065]. In summary, Radiovojevic is teaching the use a smart phone to set operation of the controller of the portable oxygen delivery device. 
Thus it would have been obvious to one having ordinary skill in the art to have modified Wilkinson wherein the second device is a remote smart phone as taught by Radiovojevic for the benefit of easily controlling the device from an accessory that is accessible to the user without having to input instructions into the portable oxygen concentrator itself. 

Regarding claim 3, Wilkinson as modified further discloses wherein the controller is configured to be operated by a user using the smart phone. As set forth in [0065] of Radivojevic the controller 16 controls the electrolysis and can have any user input, and as set forth in [0081] 200 can control the portable oxygen device when connected to it, and as modified for claim 1 above, the user input for the controller 16 is the smart phone (200 via 205). 

Regarding claim 5, Willkinson as modified discloses the claimed invention substantially as claimed as set forth for claim 3 above and further discloses wherein the one or more valves comprises a supply valve (305g) configured to release a bolus of oxygen enriched air (Wilkinson: [0073] In some embodiments, pulse size and length may be controlled by, for example, valve F 305g which may open and close in a timed sequence to deliver the pulses 2701).  


Regarding claim 10, Willkinson as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above and further discloses wherein the one or more valves (305a-g) comprises an inlet valve and an outlet valve configured for control of fluid flow through the oxygen concentrator apparatus [0048]-[0049] [0052] [0054] (valves direct air through the pathways [0008]).  

Regarding claim 11, Willkinson as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above and further discloses wherein the controller includes one or more processors (Wilkinson: processor 399 described in [0048]).  

Regarding claim 13, Willkinson as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above and further discloses wherein the controller is configured to control releasing produced oxygen enriched air based on the set operation (Wilkinson: pulse size and length is controlled by 305g [0073], controlled by processor 399 [0048]) (as taught by Radivojevic in claim 1, it is well known to use a smart phone to set operation of the controller of the portable oxygen delivery device).

Claims 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilkinson et al. (US 2009/0065007) in view of Radivojevic at al. (US 2010/0263664 A1) in further view of Kayyali et al. (US 8,172,766 B1) in further view of Cook (US 2013/0148020 A1).
Regarding claim 12, Willkinson as modified discloses the claimed invention substantially as claimed as set forth for claim 11 above and further discloses the apparatus further comprising a memory medium (Wilkinson: 397).
Wilkinson as modified does not explicitly disclose the apparatus configured to receive program instructions for the memory medium over a network, wherein the program instructions configure the one or more processors to control operation of the device. 
However, Kayyali teaches treatment device wherein an apparatus (16) is configured to receive program instructions for memory medium (261 or memory col. 10, lines 50-54) (col. 10, lines 59-62; figure 1; 40), wherein the program instructions configure the one or more processors to control operation of the device (16; col. 10, lines 50-51, col. 10, lines 59-66).
Thus it would have been obvious to one of ordinary skill in the art to have looked for devices controlled by remote devices as disclosed in Kayyali (col. 10, lines 50-66) as the instant invention is concerned with remote control of devices, and further it would have been obvious to have modified Wilkinson wherein the apparatus configured to receive program instructions for the memory medium over a network, wherein the program instructions configure the one or more processors to control operation of the device for the benefit of being able to adjust the control of the device simply by reprogramming as set forth in col. 10, lines 64-66 of Kayyali.
As modified, Wilkinson does not explicitly state the instructions are sent over a network. 
However, Cook describes devices that are remotely controlled via user input (abstract, figure 1) and thus is analogous art. Cook teaches that it is known to send instructions over a network (100) [0033].
Thus it would have been obvious to one having ordinary skill in the art to have modified Wilkinson wherein the instructions are sent over a network for the benefit of having a central location to send/receive information to/from a plurality of devices.

Claims 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilkinson et al. (US 2009/0065007) in view of Radivojevic at al. (US 2010/0263664 A1) in further view of Cook (US 2013/0148020 A1).
Regarding claim 27, Wilkinson discloses: An oxygen concentrator apparatus (as set forth in [0008]; 100) comprising:
a compression system (301a-b) configured to generate a pressurized stream of ambient air [0049]; 
a canister system (101a-b) comprising at least one canister (101a-b) configured to house a gas separation adsorbent (zeolite; [0008], [0046]), wherein the gas separation adsorbent is configured to separate at least some nitrogen from the pressurized stream of ambient air to produce oxygen enriched air [0046] [0050]; 
one or more valves (305a-g) coupled to the at least one canister [0049] [0052] [0054]; and 
a controller (processor 399 described in [0048]) coupled to and configured to operate the one or more valves [0048] (coupled to and controlled by 399) [0056] [0069], wherein the controller is configured to receive a selection of a mode of operation of the oxygen concentrator apparatus by the user (as discussed in [0069] the user may input active/sleep mode which corresponds to the claimed active mode and sedentary mode), 
Wilkinson discloses the controller is configured to adjust a volume of a bolus of oxygen enriched air released by the oxygen concentrator apparatus based on the automatic selection of the mode of operation [0070] [0072] [0080] [0081], the mode of operation including one of an active mode and a sedentary mode (inactive) [0069]-[0070], but does not explicitly state this is done in the manual selection of the mode of operation. (Wilkinson: sensitivity of pressure transducer adjusted based on mode of operation [0081]; size of bolus is reduced based on response time [0072]; [0070] bolus adjusted based on activity level).
However, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified Wilkinson’s device to adjust a volume of a bolus of oxygen enriched air released by the oxygen concentrator apparatus based the mode of operation (manually selected) including one of an active mode and a sedentary mode as taught by Wilkinson in the automatic mode for the benefit of reducing the size and power consumption of the oxygen concentrator that may reduce the size of a battery needed to operate the oxygen concentrator (which may make the oxygen concentrator smaller and more portable) [0081].
While Wilkinson discloses wherein the controller is configured to be set for operation using a second device [0140], Wilkinson does not explicitly disclose the second device is a remote tablet (wherein the remote electronic device is interpreted as a portable remote electronic device).  
However, Radivojevic discloses a portable oxygen delivery device (see abstract) and thus is analogous art. Radivojevic teaches a remote electronic device (200), wherein the remote electronic device is a smart phone (200) (a smart phone is interpreted as a cell phone that includes additional software functions as defined by merriam-webster.com. Since 200 performs additional functions as set forth in [0081] it is a smart phone), and wherein a controller (16) of a portable oxygen delivery device is configured to accept input from any user input means [0065]. Radivojevic discloses 200 with user input means 205 [0080]-[0081], thus it would have been obvious to one having ordinary skill in the art wherein the controller 16 is set for operation via 200 as taught by Radivojevic since Radivojevic discloses that 16 can be configured to accept input from any user input means [0065]. In summary, Radiovojevic is teaching the use a smart phone to set operation of the controller of the portable oxygen delivery device. 
Thus it would have been obvious to one having ordinary skill in the art to have modified Wilkinson wherein the second device is a remote electronic device as taught by Radiovojevic for the benefit of easily controlling the device from an accessory that is accessible to the user without having to input instructions into the portable oxygen concentrator itself. 
	As modified Wilkinson does not explicitly disclose the remote electronic device being a tablet. 
However, Cook describes a device with remotely controlled devices via user input (abstract, figure 1) and thus is analogous art. Cook teaches it is known to provide user input via a tablet or a smart phone [0038].
Thus it would have been obvious to one having ordinary skill to have modified Wilkinson wherein the remote electronic device is a tablet as taught by Cook since it is known that a tablet can provide input, similar to a smart phone [0038].

Claims 1, 3, 5, 10-11, 13 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilkinson et al. (US 2009/0065007) in view of Golden (US 2010/0292556 A1).
Regarding claim 1, Wilkinson discloses: An oxygen concentrator apparatus (as set forth in [0008]; 100) comprising:
a compression system (301a-b) configured to generate a pressurized stream of ambient air [0049]; 
a canister system (101a-b) comprising at least one canister (101a-b) configured to house a gas separation adsorbent (zeolite; [0008], [0046]), wherein the gas separation adsorbent is configured to separate at least some nitrogen from the pressurized stream of ambient air to produce oxygen enriched air [0046] [0050]; 
one or more valves (305a-g) coupled to the at least one canister [0049] [0052] [0054]; and 
a controller (processor 399 described in [0048]) coupled to and configured to operate the one or more valves [0048] (coupled to and controlled by 399) [0056] [0069], wherein the controller is configured to receive a selection of a mode of operation of the oxygen concentrator apparatus by the user (as discussed in [0069] the user may input active/sleep mode which corresponds to the claimed active mode and sedentary mode), 
Wilkinson discloses the controller is configured to adjust a volume of a bolus of oxygen enriched air released by the oxygen concentrator apparatus based on the automatic selection of the mode of operation [0070] [0072] [0080] [0081], the mode of operation including one of an active mode and a sedentary mode (inactive) [0069]-[0070], but does not explicitly state this is done in the manual selection of the mode of operation. (Wilkinson: sensitivity of pressure transducer adjusted based on mode of operation [0081]; size of bolus is reduced based on response time [0072]; [0070] bolus adjusted based on activity level).
However, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified Wilkinson’s device to adjust a volume of a bolus of oxygen enriched air released by the oxygen concentrator apparatus based the mode of operation (manually selected) including one of an active mode and a sedentary mode as taught by Wilkinson in the automatic mode for the benefit of reducing the size and power consumption of the oxygen concentrator that may reduce the size of a battery needed to operate the oxygen concentrator (which may make the oxygen concentrator smaller and more portable) [0081].
While Wilkinson discloses wherein the controller is configured to be set for operation using a second device [0140], Wilkinson does not explicitly disclose the second device is a remote smart phone (wherein the remote electronic device is interpreted as a portable remote electronic device).  
However, Golden teaches methods and systems for controlling medical devices [0002] and thus is analogous art. Golden teaches a medical device and a user device (smart phone) which acts as a user input for the medical device [0185].
Thus it would have been obvious to one having ordinary skill in the art to have modified Wilkinson wherein the second device is a remote smart phone as taught by Golden for the benefit of easily controlling the device from an accessory that is accessible to the user without having to input instructions into the portable oxygen concentrator itself [0059]. 

Regarding claim 3, Wilkinson as modified further discloses wherein the controller is configured to be operated by a user using the smart phone. As set forth in [0185] of Golden the smart phone acts as the user input while the medical device performs all the applications. 

Regarding claim 5, Willkinson as modified discloses the claimed invention substantially as claimed as set forth for claim 3 above and further discloses wherein the one or more valves comprises a supply valve (305g) configured to release a bolus of oxygen enriched air (Wilkinson: [0073] In some embodiments, pulse size and length may be controlled by, for example, valve F 305g which may open and close in a timed sequence to deliver the pulses 2701).  

Regarding claim 10, Willkinson as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above and further discloses wherein the one or more valves (305a-g) comprises an inlet valve and an outlet valve configured for control of fluid flow through the oxygen concentrator apparatus [0048]-[0049] [0052] [0054] (valves direct air through the pathways [0008]).  

Regarding claim 11, Willkinson as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above and further discloses wherein the controller includes one or more processors (Wilkinson: processor 399 described in [0048]).  

Regarding claim 13, Willkinson as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above and further discloses wherein the controller is configured to control releasing produced oxygen enriched air based on the set operation (Wilkinson: pulse size and length is controlled by 305g [0073], controlled by processor 399 [0048]) (as taught by Golden in claim 1, it is well known to use a smart phone to set operation of the controller of medical device).

Regarding claim 27, Wilkinson discloses: An oxygen concentrator apparatus (as set forth in [0008]; 100) comprising:
a compression system (301a-b) configured to generate a pressurized stream of ambient air [0049]; 
a canister system (101a-b) comprising at least one canister (101a-b) configured to house a gas separation adsorbent (zeolite; [0008], [0046]), wherein the gas separation adsorbent is configured to separate at least some nitrogen from the pressurized stream of ambient air to produce oxygen enriched air [0046] [0050]; 
one or more valves (305a-g) coupled to the at least one canister [0049] [0052] [0054]; and 
a controller (processor 399 described in [0048]) coupled to and configured to operate the one or more valves [0048] (coupled to and controlled by 399) [0056] [0069], wherein the controller is configured to receive a selection of a mode of operation of the oxygen concentrator apparatus by the user (as discussed in [0069] the user may input active/sleep mode which corresponds to the claimed active mode and sedentary mode), 
Wilkinson discloses the controller is configured to adjust a volume of a bolus of oxygen enriched air released by the oxygen concentrator apparatus based on the automatic selection of the mode of operation [0070] [0072] [0080] [0081], the mode of operation including one of an active mode and a sedentary mode (inactive) [0069]-[0070], but does not explicitly state this is done in the manual selection of the mode of operation. (Wilkinson: sensitivity of pressure transducer adjusted based on mode of operation [0081]; size of bolus is reduced based on response time [0072]; [0070] bolus adjusted based on activity level).
However, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified Wilkinson’s device to adjust a volume of a bolus of oxygen enriched air released by the oxygen concentrator apparatus based the mode of operation (manually selected) including one of an active mode and a sedentary mode as taught by Wilkinson in the automatic mode for the benefit of reducing the size and power consumption of the oxygen concentrator that may reduce the size of a battery needed to operate the oxygen concentrator (which may make the oxygen concentrator smaller and more portable) [0081].
While Wilkinson discloses wherein the controller is configured to be set for operation using a second device [0140], Wilkinson does not explicitly disclose the second device is a remote tablet (wherein the remote electronic device is interpreted as a portable remote electronic device).  
However, Golden teaches methods and systems for controlling medical devices [0002] and thus is analogous art. Golden teaches a medical device and a user device that is an eReader/tablet which acts as a user input for the medical device [0185].
Thus it would have been obvious to one having ordinary skill in the art to have modified Wilkinson wherein the second device is a remote tablet as taught by Golden for the benefit of easily controlling the device from an accessory that is accessible to the user without having to input instructions into the portable oxygen concentrator itself [0059]. 

Claims 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilkinson et al. (US 2009/0065007) in view of Golden (US 2010/0292556 A1) in further view of Kayyali et al. (US 8,172,766 B1) in further view of Cook (US 2013/0148020 A1).
Regarding claim 12, Willkinson as modified discloses the claimed invention substantially as claimed as set forth for claim 11 above and further discloses the apparatus further comprising a memory medium (Wilkinson: 397).
Wilkinson as modified does not explicitly disclose the apparatus configured to receive program instructions for the memory medium over a network, wherein the program instructions configure the one or more processors to control operation of the device. 
However, Kayyali teaches treatment device wherein an apparatus (16) is configured to receive program instructions for memory medium (261 or memory col. 10, lines 50-54) (col. 10, lines 59-62; figure 1; 40), wherein the program instructions configure the one or more processors to control operation of the device (16; col. 10, lines 50-51, col. 10, lines 59-66).
Thus it would have been obvious to one of ordinary skill in the art to have looked for devices controlled by remote devices as disclosed in Kayyali (col. 10, lines 50-66) as the instant invention is concerned with remote control of devices, and further it would have been obvious to have modified Wilkinson wherein the apparatus configured to receive program instructions for the memory medium over a network, wherein the program instructions configure the one or more processors to control operation of the device for the benefit of being able to adjust the control of the device simply by reprogramming as set forth in col. 10, lines 64-66 of Kayyali.
As modified, Wilkinson does not explicitly state the instructions are sent over a network. 
However, Cook describes devices that are remotely controlled via user input (abstract, figure 1) and thus is analogous art. Cook teaches that it is known to send instructions over a network (100) [0033].
Thus it would have been obvious to one having ordinary skill in the art to have modified Wilkinson wherein the instructions are sent over a network for the benefit of having a central location to send/receive information to/from a plurality of devices.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not persuasive. Applicant states that Radivojevic’s phone is not remote. As stated in the advisory action mailed 5/10/2022, the primary reference (Wilkinson) discloses the controller configured to be set remotely for operation using a secondary device [0140]. Radivojevic is relied on to teach that a cell phone (comprising keypad 205) can but a secondary device. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (embodiments).  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In summary, “any user input means” of the first embodiment disclosed in Radivojevic is being modified by the mobile phone 200 with input means 205 from a distinct embodiment. In response to applicant’s assertion that Radivojevic teaches away, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
McFarland, Parker and Meiertoberens are not relied upon in the instant rejection and thus these arguments are considered moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McFarland, JR (US 2003/0121517 A1): “The medicinal dispensing system is adaptable and can be programmed for frequent, periodic, and continual prescription adjustments to medication dosages under the doctor's control using a cellular telephone, landline, the Internet, or by manual adjustments during office visits.” [0012]
Parker, JR et al. (US 2009/0157219 A1): In this embodiment, communication between the external hosting computer (the application-specific software that controls the automated medication injection system) and the memory sleeve's non-volatile memory device is mediated by the wireless communication means, such as blue tooth, magnetic coupling, radio frequency communications including RFID or cell phone components (represented in the earlier FIG. 3a as element 3004). [0037]
Meiertoberens et al. (US 2011/0063094 A1) discloses communications between a remote device and a medical device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785